Citation Nr: 1538767	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-40 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cognitive difficulties, to include as due to the service-connected PTSD disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO), which, denied the claims on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2013 Travel Board hearing, the transcript of which is included in Virtual VA.

The issues on appeal were previously remanded by the Board in January 2014 for further evidentiary development of requesting outstanding post-service VA treatment records, to obtain a VA examination for the Veteran's cognitive difficulties, and to obtain a medical opinion regarding the Veteran's claimed unemployability.  

For the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In January 2014, the Board adjudicated the following issues: (1) reopened and granted the claim for service connection for photophobia; (2) granted an increased disability rating of 70 percent for PTSD for the entire increased rating period; and (3) denied a compensable rating for left eye conjunctivitis.  Additionally, the Board remanded the issues of (1) service connection for cognitive difficulties, to include as secondary to the service-connected PTSD disability; and (2) entitlement to a TDIU.

In a subsequent May 2014 rating decision, the RO, in pertinent part, implemented the 70 percent disability rating for PTSD as granted by the Board's January 2014 decision.  

As for the Board's remand directive, the RO was instructed to schedule the Veteran for an appropriate VA examination to assist in determining whether the Veteran's cognitive disorders were caused or aggravated by the service-connected PTSD disability.  However, upon review of the evidence of record, it appears that the RO has not conducted the requested development on the issue of secondary service connection for a cognitive disorder.  Instead, as evidenced by the January 2015 Supplemental Statement of the Case and the VA Form 8, it appears that the RO continued development of the increased rating claim for PTSD, which as noted above, has already been adjudicated by the Board and was not remanded by the Board.

The Veteran was afforded a VA PTSD examination in October 2014 which addressed the issue of a TDIU; however, an etiological opinion as to the Veteran's cognitive disorders was not provided.  Further, the examiner's opinion regarding a TDIU does not appear to consider the Veteran's service-connected disabilities other than his PTSD (i.e., photophobia and conjunctivitis).  As such, the Board finds that the RO has not substantially complied with the Board's January 2014 remand directives.  As such, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assist in determining whether the Veteran's cognitive disorders were caused or aggravated by the service-connected PTSD disability.  The VA examiner is requested to review all pertinent records associated with the claims file and the Virtual VA electronic file.  The VA examiner should identify all current cognitive disorders by diagnosis and offer the following opinions:

(a)  For each of the cognitive disorders diagnosed, the VA examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cognitive disorders are caused or aggravated by the service-connected PTSD disability. 

(b)  If the VA examiner opines that the Veteran's cognitive disorders are aggravated by the service-connected PTSD disability, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the cognitive disorder before the onset of aggravation. 

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

2.  Then, schedule the Veteran for an appropriate examination to with regard to the service-connected disabilities impact on employability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed. 

The examiner should offer an opinion regarding the functional and occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.


3.  Then, the Veteran's claims for service connection for cognitive difficulties, to include as secondary to service-connected PTSD, and a TDIU must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


